NO. 12-15-00249-CV

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

IN THE MATTER OF THE                              §      APPEAL FROM THE

MARRIAGE OF JAMES LEE WHITE                       §      COUNTY COURT AT LAW

AND BELINDA ZIMMERMAN WHITE                       §      SMITH COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                      PER CURIAM
       This appeal is being dismissed for want of jurisdiction. See TEX. R. APP. P. 42.3(a). The
trial court’s judgment was signed on April 28, 2015. As applied here, Texas Rule of Appellate
Procedure 26.1 requires the notice of appeal to be filed within thirty days after the judgment is
signed. See TEX. R. APP. P. 26.1. Therefore, Appellant was required to file his notice of appeal
on or before May 28, 2015.
       Appellant filed his notice of appeal on September 17, 2015, and did not file a motion for
extension of time to file the notice of appeal as permitted by Texas Rule of Appellate Procedure
26.3. Because Appellant did not file his notice of appeal on or before May 28, 2015, the notice
of appeal is untimely, and this court does not have jurisdiction of the appeal.
       On October 5, 2015, this court notified Appellant that his notice of appeal was not filed
within the time allowed by Rule 26.1 and that he did not file a motion for extension of time as
permitted by Rule 26.3. Appellant was warned that the appeal would be dismissed unless, on or
before October 15, 2015, the information in this appeal was amended to show the jurisdiction of
this court. The October 15, 2015 deadline has passed, and Appellant has neither shown the
jurisdiction of this court nor otherwise responded to its October 5, 2015 notice.
       Because this court is not authorized to extend the time for filing the notice of appeal
except as permitted by the Texas Rules of Appellate Procedure, we dismiss the appeal for want
of jurisdiction. See TEX. R. APP. P. 42.3(a).
Opinion delivered October 30, 2015.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)


                                                          2
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                         OCTOBER 30, 2015


                                        NO. 12-15-00249-CV

                    IN THE MATTER OF THE MARRIAGE OF
              JAMES LEE WHITE AND BELINDA ZIMMERMAN WHITE


                               Appeal from the County Court at Law
                         of Smith County, Texas (Tr.Ct.No. 14-2476-E)

                      THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this court is without jurisdiction of the
appeal, and that the appeal should be dismissed.
                      It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.